Title: Board of Trade to Penet, D’Acosta Frères, 6 November 1779
From: Board of Trade
To: Penet, Peter,D’Acosta Frères


[Williamsburg]  6 Nov. 1779. The governor has written the Board to authorize Oliver Pollock of New Orleans to draw on Penet, D’Acosta Frères to the amount of 65,814 ⅝ Spanish milled dollars. This engagement was entered into by Peter Penet, and the order has been transmitted to Pollock. Signed (in clerk’s hand) by “J. Answer” [error for Ambler] and Dun[can] Rose, and countersigned (in clerk’s hand) by TJ.
